UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7878



ERNEST L. BYRD,

                                            Plaintiff - Appellant,

          versus


J. D. NETHERLAND; C. N. LEWIS; A. G. LEA,
Sargeant; DOROTHY CAMPBELL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-191-AM)


Submitted:   July 10, 1997                 Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest L. Byrd, Appellant Pro Se.    William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest L. Byrd appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Byrd v. Netherland, No. CA-96-191-AM (E.D. Va. Oct. 23,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2